DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power receiving element” in claims 1, 2, 6, 7, 9-11, 18, 19, 28, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-11, 18, 19, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the original disclosure does not support the newly amended limitation reading “a first electro-optic transmitter arranged to receive electrical power only from a first power source external from the munitions projectile.” There is no description in the original disclosure of a first electro-optic transmitter that is arranged to receive electrical power only from a first power source external from the munition projectile. It is noted that the original disclosure does provide support for a first electro-optic transmitter that is arranged to receive electrical power from a first power source 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9, 11, 18, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rastegar et al. (8916809).
In reference to claim 1, Rastegar discloses a fuse system for a munitions projectile, the system comprising: 
a first electro-optic transmitter arranged to receive electrical power from a first power source, and to use that received electrical power to transmit a first optical signal (the first electro-optic transmitter can be externally located relative to the projectile and configured to transmit an optical signal through 
a second electro-optic transmitter arranged to receive electrical power from a second power source different from the first power source, and to use that received electrical power to transmit a second optical signal (figure 2: either transmitter 206 and second power source 212); and 
an electro-optic receiver arranged to receive the first optical signal and the second optical signal, and to use the received first optical signal and the received second optical signal to transmit electrical power to a power receiving element connected to the electro-optic receiver (figure 2, any one of elements 208 maps to the claimed receiver, and the element 204 attached thereto constitutes a power receiving element; it is noted that the power receiving element is not positively claimed).
In reference to claim 2, Rastegar discloses the claimed invention (column 5, line 4, “silicon PIN photodiode”; a photodiode comprises a photovoltaic element).
In reference to claim 6, Rastegar discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 9, Rastegar discloses the claimed invention, as set forth above in the reference to claim 1 (also see col.1, ln. 44-54; para. bridging col. 4-5; col. 5, ln. 16-34; para. bridging col. 5-6; both IR and laser are capable of power transfer).
In reference to claim 11, Rastegar discloses the claimed invention, as set forth above in the reference to claim 1 (also see fig. 2, projectile 200).

In reference to claim 29, Rastegar discloses the claimed invention, including the power receiving element (figure 2, the element 204 connected to the corresponding receiver 208; the power receiving element only receives power from the first power source via the first transmitter, since the first power source is external to the projectile and is transmitted directly to the receiver; the power receiving element only receives power from the second power source via the second transmitter, since the second power source is internal to the projectile and doesn’t necessarily receive any power from an external source, per col. 4, ln. 53-57, and is transmitted directly to the receiver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegar. Rastegar discloses the claimed invention, including the power receiving element (figure 2, the element 204 attached to the corresponding receiver 208), but fails to explicitly .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegar in view of Cope et al. (7591225). Rastegar discloses the claimed invention, including the second power source (see reference to claim 1), but fails to disclose wherein the fuse system is arranged such that the second power source can only be used during or after a firing of a munitions projectile comprising that fuse system.  However, Cope teaches that it is known to power up a fuse system only once a launch sequence has been initiated, i.e., during firing, in order to prevent unintentional or premature activation of the fuse (col. 2, ln. 38-40). Thus, it would have been obvious to a person of ordinary skill in the art to arranged the fuse system of Rastegar such that the second power source can only be used during or after firing of a munitions projectile comprising that fuse system, in order to prevent unintentional or premature activation of the fuse.


Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. Applicant argues that Rastegar fails to disclose a first electro-optic transmitter arranged to receive electrical power only from a first power source external from the munitions projectile. The examiner respectfully disagrees and directs Applicant’s attention to the above-rejection, which clearly cites Ragstegar’s disclosure of a first electro-optic transmitter arranged to receive electrical power only from a first power source external from the munitions projectile. Specifically, Rastegar discloses a first electro-optic transmitter that is, itself, external to the munitions projectile, and thus, only receives electrical power from a first power source external from the munitions projectile. Thus, it is clear that Rastegar discloses each and every limitation of claim 1.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641